DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 2/22/2019. Claims 1 through 20 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the Specification states "…the processor 44, receives and processes signals from the sensor system 28…" [0024], yet the arrow in Figure 1 portrays the sensor system 28 as receiving signals from the processor 44.  The Examiner recommends updating the arrow to direct information from the processor 44 to the sensor system 28.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0033] reads "…from exceeding the maximum allowed speed vmin" which should be corrected to read --…from exceeding the maximum allowed speed vmax--.  
Appropriate correction is required.
Claim Objections
Claim 13 is objected to because of the following informalities:  
The claim as written, "…command the battery to charge battery using…" implies that the battery charges itself.  Examiner suggests rephrasing the claim language to read --…command the battery to recharge using…-- to reflect the intentions as made evident in the analogous material of claim 20. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwalm et al. (US-20110035135; hereinafter Schwalm).
Regarding claim 1, Schwalm discloses a method to control a vehicle (see at least Abstract), comprising: 
receiving, by a controller of the vehicle, a set speed, a maximum allowed speed, and a minimum allowed speed, wherein the maximum allowed speed and the minimum allowed speed define an allowed speed range (see at least [0043]-[0045] and Fig 3 steps 310 and 322, where an ECM receives a driver’s target vehicle speed input via the target speed module, which generates a range of two target speed thresholds); 
commanding, by the controller, a propulsion system to produce a commanded axle torque to maintain the set speed (see at least [0042] lines 10-18); 
monitoring a current vehicle speed of the vehicle (see at least [0034] lines 11-12); 
determining, by the controller, whether the current vehicle speed is between a first speed value and a second speed value, wherein the first speed value is the minimum allowed speed plus a first predetermined value, and the second speed value is the maximum allowed speed minus a second predetermined value (see at least [0052] and Fig 3 steps 324 and 326 where both the first predetermined value and the second predetermined value are interpreted as being equal to zero, setting the first speed value equal to the minimum allowed speed (Schwalm 1st threshold, step 326) and the second speed value equal to the maximum allowed speed (Schwalm 2nd threshold, step 324)); and 
in response to determining that the current vehicle speed is not between the first speed value and the second speed value, commanding, by the controller, the propulsion system to adjust the commanded axle torque in order to maintain the current vehicle speed within the allowed speed range (see at least [0051] lines 9-11); 
wherein commanding, by the controller, the propulsion system to adjust the commanded axle torque includes: 
determining whether the current vehicle speed is less than the first speed value (see at least [0053]); and 
in response to determining that the current vehicle speed is less than the first speed value, commanding the propulsion system to continuously increase the commanded axle torque until the vehicle reaches a third speed value, wherein the third speed value is equal to the minimum allowed speed plus a third predetermined value, and the third predetermined value is greater than the first predetermined value (see at least [0053] lines 1-6 where the third speed value is equal to the minimum plus any number above zero (which is larger than the first predetermined value of zero) leading the third value to equal the maximum speed, second speed value, or ‘second threshold’ as described in Schwalm).
Regarding claim 2, Schwalm discloses the method of claim 1, wherein determining, by the controller, whether the current vehicle speed is between the first speed value and the second speed value includes determining that the current vehicle speed is less than the first speed value (see at least [0061] and Fig 3 steps 324 and 326).  
Regarding claim 3, Schwalm discloses the method of claim 2, wherein commanding, by the controller, the propulsion system of the vehicle to adjust the commanded axle torque to modify the current vehicle speed to be between the first speed value and the second speed value includes commanding the propulsion system to increase the commanded axle torque to prevent the current vehicle speed to drop below the minimum allowed speed in response to determining that the current vehicle speed is less than the first speed value (see at least [0061] and Fig 3 step 338).
Regarding claim 4, Schwalm discloses the method of claim 3, further comprising not allowing, by the controller, the commanded axle torque to decrease until the current vehicle speed is equal to or greater than the third speed value (see at least [0053] lines 1-6 where the third speed value is still interpreted as being equivalent to the second speed value, or the maximum allowed speed).
Regarding claim 5, Schwalm discloses the method of claim 2, wherein determining, by the controller, whether the current vehicle speed is between the first speed value and the second speed value includes determining that the current vehicle speed is greater than the second speed value (see at least [0054] lines 1-6).
Regarding claim 6, Schwalm discloses the method of claim 5, further comprising, in response to determining that the current vehicle speed is greater than the second speed value: 
commanding the propulsion system to stop producing additional torque (see at least [0054] lines 1-10 and [0060]); and 
commanding the propulsion system to employ deceleration fuel cut off (DFCO) (see at least [0054] lines 1-10 and [0060]).  
Regarding claim 7, Schwalm discloses the method of claim 6, further comprising charging a battery of the vehicle using regenerative braking in response to determining that the current vehicle speed is greater than the second speed value (see at least [0054] lines 12-15 and [0060]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwalm in view of Bjernetun et al. (US-20120283928; hereinafter Bjernetun).
Regarding claim 8, Schwalm teaches the method of claim 7. 
However, Schwalm does not teach determining whether the current vehicle speed is increasing past a fourth speed value after the propulsion system has employed the DFCO, wherein the fourth speed value is equal to the maximum allowed speed minus a fourth predetermined value, and the fourth predetermined value is less than the first predetermined value and the second predetermined value.
Bjernetun, in the same field of endeavor, teaches determining whether the current vehicle speed is increasing past a fourth speed value after the propulsion system has employed the DFCO, wherein the fourth speed value is equal to the maximum allowed speed minus a fourth predetermined value, and the fourth predetermined value is less than the first predetermined value and the second predetermined value (see at least [0003], [0033], [0039]-[0041] and Fig 1 where Vbcc flex is equivalent to the maximum speed and Vbcc is equivalent to the 4th value.  The maximum speed is decreased as shown in Figure 1 (but can also be increased, see [0039]) while the Examiner’s interpretation details the 4th value as being an increase in the maximum speed, since the fourth predetermined value is less than the first and second predetermined values which thus far have been interpreted as zero, leading to the subtraction of a negative value from the maximum speed.  The description of Figure 1 depicts the vehicle’s speed decreasing by way of braking, but [0003] describes how fuel cutoff (DFCO) is also a common practice for systems undertaking corrective actions while using cruise control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cruise control method of Schwalm with the control unit of Bjernetun to prevent a vehicle’s speed from continuing to increase past a maximum (or a secondary maximum for certain criteria) such as during a downhill maneuver, which enables preemptive measures to prevent the vehicle’s speed from straying too far outside a selected range (see at least Bjernetun [0029]). 
Regarding claim 9, the combination of Schwalm and Bjernetun teach the method of claim 8. Schwalm additionally discloses the following:
determining whether the current vehicle speed is increasing past the fourth speed value after the propulsion system has employed the14P047735-US-NP DFCO includes determining that the current vehicle speed is increasing past the fourth speed value, and…to prevent the vehicle from exceeding the maximum allowed speed in response to determining that the current vehicle speed is increasing past the fourth speed value (see at least [0060] where braking occurs via DFCO to prevent exceeding the speed threshold).
However, Schwalm does not disclose …the method further includes activating, by the controller, a brake system of the vehicle…
Bjernetun, in the same field of endeavor, teaches …the method further includes activating, by the controller, a brake system of the vehicle (see at least [0040]-[0041] and [0023] where Bjernetun utilizes braking devices, such as a service brake and/or auxiliary brake, to decrease acceleration and prevent overshooting a threshold.  As read, Bjernetun has a brake activated after reaching the first threshold, and then “said braking devices are still activated” can be interpreted as additional brakes being applied as was disclosed in [0023] to prevent exceeding the maximum threshold)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cruise control method of Schwalm with the additional braking capacity of Bjernetun to prevent overshooting a maximum speed threshold (see at least [0008]).
Regarding claim 10, the combination of Schwalm and Bjernetun teach the method of claim 9. Schwalm additionally discloses the following:
determining that the current vehicle speed is equal to or less than the second speed value; and deactivating the brake system in response to determining that the current vehicle speed is equal to or less than the second speed value (see at least [0058]-[0059]).
Regarding claim 11, Schwalm teaches the analogous material of that in claim 1 as recited in the instant claim. Schwalm additionally teaches …a sensor system including a plurality of sensors (see [0034]-[0037])…
However, Schwalm does not teach …a user interface configured to receive inputs…
Bjernetun, in the same field of endeavor, teaches …a user interface configured to receive inputs (see at least [0023])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cruise control system of Schwalm with the driver input interface of Bjernetun to allow a user to select cruise control options (see at least [0023]).
Regarding claim 12, the combination of Schwalm and Bjernetun teach the system of claim 11. Schwalm additionally discloses the analogous material of that in claims 2, 3, 4, 5, and 6 as recited in the instant claim.
Regarding claim 13, the combination of Schwalm and Bjernetun teach the system of claim 12. Schwalm and Bjernetun additionally disclose the analogous material of that in claims 7 and 8 as recited in the instant claim.
Regarding claim 14, the combination of Schwalm and Bjernetun teach the system of claim 13. Schwalm and Bjernetun additionally disclose the analogous material of that in claims 9 and 10 as recited in the instant claim.
Regarding claim 15, the combination of Schwalm and Bjernetun teach the system of claim 11. Schwalm and Bjernetun additionally disclose the analogous material of that in claim 2 as recited in the instant claim.
Regarding claim 16, the combination of Schwalm and Bjernetun teach the system of claim 15. Schwalm and Bjernetun additionally disclose the analogous material of that in claim 3 as recited in the instant claim.
Regarding claim 17, the combination of Schwalm and Bjernetun teach the system of claim 16. Schwalm and Bjernetun additionally disclose the analogous material of that in claims 4 and 5 as recited in the instant claim.
Regarding claim 18, the combination of Schwalm and Bjernetun teach the system of claim 11. Schwalm and Bjernetun additionally disclose the analogous material of that in claim 6 as recited in the instant claim.
Regarding claim 19, the combination of Schwalm and Bjernetun teach the system of claim 18. Schwalm and Bjernetun additionally disclose the analogous material of that in claim 6 as recited in the instant claim.
Regarding claim 20, the combination of Schwalm and Bjernetun teach the system of claim 19. Schwalm and Bjernetun additionally disclose the analogous material of that in claim 7 as recited in the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Slaton et al. (US-9393963) teaches a predictive cruise control system with adjustable values, which allows a vehicle to adjust speed values to improve fuel efficiency while maintaining user comfort.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272‐7660.  The examiner can normally be reached on M‐F 7:00 AM‐ 3:00 PM.
Examiner interviews are available via telephone, in‐person, and video conferencing using a USPTO supplied web‐based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270‐3703.  The fax phone number for the organization where this application or proceeding is assigned is 571‐273‐8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair‐
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866‐217‐9197 (toll‐free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800‐786‐
9199 (IN USA OR CANADA) or 571‐272‐1000.

/S.P.R./
Examiner, Art Unit 3663                                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                               4/12/2021